Exhibit 10.10

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made and entered into as of June 3,
2011 (the “Effective Date”) by and between USA Compression Partners, LLC, a
Delaware limited liability company (hereafter the “Company”), and J. Gregory
Holloway (“Employee”).

 

WHEREAS, Employee and the Company desire to enter into this Agreement as set
forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, Employee and the Company, intending to be legally bound, do
hereby agree as follows:

 

1.Employment. During the Employment Period (as defined in Section 4 below), the
Company shall employ Employee, and Employee shall serve, as Vice President,
General Counsel and Secretary of the Company.

 

2.Duties and Responsibilities of Employee.

 

(a)During the Employment Period, Employee shall: (i) devote all of Employee’s
business time and attention to the business of the Company and its Affiliates
(as defined below) (collectively, the “Company Group”, which term shall include,
for the avoidance of doubt, any subsidiaries or other entities that become
Affiliates of the Company from and after the date hereof), as applicable,
(ii) will act in the best interests of the Company Group and (iii) will perform
with due care Employee’s duties and responsibilities. Employee’s duties will
include those normally incidental to the positions of Vice President, General
Counsel and Secretary, as well as whatever additional duties may be assigned to
Employee by the board of managers of USA Compression Holdings, LLC (the
“Board”), which duties may include, without limitation, providing services to
members of the Company Group in addition to the Company. Employee agrees to
cooperate fully with the Board and not to engage in any activity that interferes
with the performance of Employee’s duties hereunder. During the Employment
Period, Employee will not hold any type of outside employment, engage in any
type of consulting or otherwise render services to or for any other person or
business concern without the advance written consent of the Board; provided that
the foregoing shall not preclude Employee from managing private investments,
participating in industry and/or trade groups, engaging in volunteer civic,
charitable or religious activities, serving on boards of directors of charitable
not-for-profit entities or, with the consent of the Board, which consent is not
to be unreasonably withheld, serving on the board of directors of other
entities, in each case as long as such activities, individually or in the
aggregate, do not materially interfere or conflict with Employee’s
responsibilities to the Company.

 

(b)Employee represents and covenants that Employee is not the subject of or a
party to any employment agreement, non-competition covenant, nondisclosure
agreement, or any other agreement, covenant, understanding, or restriction that
would prohibit Employee from executing this Agreement or the Amended and
Restated Limited Liability Company Agreement of USA Compression Holdings, LLC,
dated as of December 23, 2010 (as amended, the “Operating Agreement”) and fully
performing Employee’s duties and responsibilities hereunder or thereunder, or
would in any manner, directly or indirectly, limit or affect the duties and
responsibilities that may now or in the future be assigned to Employee
hereunder.

 

(c)Employee acknowledges and agrees that Employee owes the Company Group a duty
of loyalty as a fiduciary of the Company Group, and that the obligations
described in this Agreement are in addition to, and not in lieu of, the
obligations Employee owes the Company Group under the common law.

 





1

--------------------------------------------------------------------------------

 

3.Compensation.

 

(a)During the Employment Period, the Company shall pay to Employee an annualized
base salary of $200,000 (the “Base Salary”) in consideration for Employee’s
services under this Agreement, payable on a bi-weekly basis, in conformity with
the Company’s customary payroll practices for similarly situated employees. The
Board will annually review the Base Salary, which may be increased but not
decreased during the Employment Period based on Employee’s performance and
market conditions.

 

(b)During the Employment Period, Employee shall be entitled to participate in
the bonus programs established for employees of the Company, as may be amended
from time to time. The performance targets that must be achieved in order to be
eligible for certain bonus levels shall be established by the Board each year
within 90 days following the start of the applicable fiscal year, in its sole
discretion, and communicated to Employee. If the Board determines that Employee
meets the performance targets established for a particular fiscal year, then his
bonus for that year (the “Annual Bonus”) will be in an amount up to $50,000 (the
“Target Annual Bonus”), in accordance with the terms of the bonus program in
effect for the applicable year. In addition, in the event Employee outperforms
and exceeds the performance targets established for a particular fiscal year,
Employee may receive an additional outperformance bonus for the applicable year,
in an amount determined in the sole discretion of the Board (an “Outperformance
Bonus”). The Annual Bonus and any Outperformance Bonus shall be paid no later
than March 15 of the year following the year in which the Annual Bonus or
Outperformance Bonus is earned, and shall not be payable unless Employee remains
employed by the Company on the date that such bonus is paid, except in the case
of a termination of Employee due to the death or Disability of Employee, by the
Company for convenience, or a resignation by Employee for Good Reason, in which
case Employee will be entitled to (i) the entire amount of any earned Annual
Bonus for the year preceding the year in which Employee dies, becomes Disabled,
is terminated by the Company for convenience or resigns for Good Reason and (ii)
a pro rata portion (based on the number of days employed during the year) of any
earned Annual Bonus for the year in which Employee dies, becomes Disabled, is
terminated by the Company for convenience or resigns for Good Reason in each
case in the year following the year to which the applicable bonus relates.

 

4.Term of Employment. The initial term of this Agreement shall be for the period
beginning on the Effective Date and ending on the second anniversary of the
Effective Date (the “Initial Term”). On the second anniversary of the Effective
Date and on each subsequent anniversary thereafter, this Agreement shall
automatically renew and extend for a period of twelve (12) months (each such
twelve (12)-month period being a  “Renewal Term”) unless written notice of
non-renewal is delivered from either party to the other not less than ninety
(90) days prior to the expiration of the then-existing Initial Term or Renewal
Term. Notwithstanding any other provision of this Agreement, Employee’s
employment pursuant to this Agreement may be terminated at any time in
accordance with Section 6. The period from the Effective Date through the
expiration of this Agreement or, if sooner, the termination of Employee’s
employment pursuant to this Agreement, regardless of the time or reason for such
termination, shall be referred to herein as the “Employment Period.”

 

5.Benefits. Subject to the terms and conditions of this Agreement, Employee
shall be entitled to the following benefits during the Employment Period:

 

(a)Reimbursement of Business Expenses. Subject to Section 24 hereof (regarding
section 409A compliance), the Company agrees to reimburse Employee for
Employee’s reasonable business-related expenses incurred in the performance of
Employee’s duties under this Agreement; provided that Employee timely submits
all documentation for such reimbursement, as required by Company policy in
effect from time-to-time. Employee is not permitted to receive a payment in lieu
of reimbursement under this Section 5(a).





2

--------------------------------------------------------------------------------

 

 

(b)Benefits. During the Employment Period, Employee and where applicable
Employee’s spouse and dependents shall be eligible to participate in the same
benefit plans or fringe benefit policies, other than severance programs, such as
health, dental, life insurance, vision, and 401(k), as are offered to members of
the Company’s executive management and in each case on no less favorable than
the terms of benefits generally available to the employees of the Company (based
on seniority and salary level), subject to applicable eligibility requirements
and the terms and conditions of all plans and policies.

 

(c)Paid Time Off. During the Employment Period, Employee shall accrue paid time
off (“Paid Time Off”) at a rate of fifteen (15) days per calendar year during
the Employment Period; provided, however, that Employee shall cease accruing
Paid Time Off once Employee has accrued fifteen (15) unused days worth of Paid
Time Off, and such accrual will begin again only after Employee has used accrued
Paid Time Off such that Employee’s accrued entitlement to Paid Time Off is once
again less than fifteen (15) days. Employee shall take Paid Time Off in
accordance with all Company policies and with due regard for the needs of the
Company Group.

 

6.Termination of Employment.

 

(a)Company’s Right to Terminate Employee’s Employment for Cause. The Company
shall have the right to terminate Employee’s employment hereunder at any time
for “Cause.” For purposes of this Agreement, “Cause” shall mean:

 

(i)any material breach of this Agreement or the Operating Agreement by Employee,
including, without limitation, the material breach of any representation,
warranty or covenant made under this Agreement or the Operating Agreement by
Employee;

 

(ii)Employee’s breach of any applicable duties of loyalty to the Company or any
of its Affiliates, gross negligence or material misconduct, or a significant act
or acts of personal dishonesty or deceit, taken by Employee, in the performance
of duties and services required of Employee that is demonstrably and
significantly injurious to the Company or any of its Affiliates;

 

(iii)conviction of Employee of a felony or crime involving moral turpitude;

 

(iv)Employee’s willful and continued failure or refusal to perform substantially
Employee’s material obligations pursuant to this Agreement or the Operating
Agreement or follow any lawful and reasonable directive from the Chief Executive
Officer or the Board, other than as a result of Employee’s incapacity; or

 

(v)a violation of a federal, state or local law or regulation applicable to the
business of the Company that is demonstrably and significantly injurious to the
Company.

 

Prior to Employee’s termination for Cause, the Company must give written notice
to Employee describing the act or omission of Employee giving rise to the
determination of Cause and, in respect of circumstances capable of cure, such
circumstances must remain uncured for fifteen (15) days following receipt by
Employee of such written notice, provided that Employee shall not be entitled to
cure any such acts or omissions if Employee has previously cured any acts or
omissions in the immediately preceding six months.

 

(b)Company’s Right to Terminate for Convenience.





3

--------------------------------------------------------------------------------

 

 

The Company shall have the right to terminate Employee’s employment for
convenience at any time and for any reason, or no reason at all, with written
notice to Employee, subject to the provisions of Section 6(g) regarding the
severance benefits. For purposes of this Agreement, the Company’s failure to
renew the Agreement at the end of Initial Term or a Renewal Term shall be deemed
a termination of Employee’s employment for convenience.

 

(c)Employee’s Right to Terminate for Good Reason. Employee shall have the right
to terminate Employee’s employment with the Company at any time for “Good
Reason.” For purposes of this Agreement, “Good Reason” shall mean:

 

(i)a material breach by the Company of any of its covenants or obligations under
this Agreement, the Operating Agreement or any other material agreement with
Employee;

 

(ii)any material reduction in Employee’s Base Salary, other than a reduction
that is generally applicable to all similarly situated employees of the Company;

 

(iii)a material reduction by the Company in Employee’s duties, authority,
responsibilities, job title or reporting relationships as in effect immediately
prior to such reduction, or the assignment to Employee of such reduced duties,
authority, responsibilities, job title or reporting relationships;

 

(iv)a material reduction of the facilities and perquisites available to Employee
immediately prior to such reduction, other than a reduction that is generally
applicable to all similarly situated employees of the Company;

 

(v)the relocation of the geographic location of Employee’s principal place of
employment by more than fifty (50) miles from the location of Employee’s
principal place of employment as of the Effective Date.

 

Notwithstanding the foregoing provisions of this Section 6(c) or any other
provision of this Agreement to the contrary, any assertion of Employee of a
termination for Good Reason shall not be effective unless all of the following
conditions are satisfied: (A) the condition giving rise to Employee’s
termination of employment must have arisen without Employee’s written consent;
(B) Employee must provide written notice to the Board of such condition within
thirty (30) days of the initial existence of the condition; (C) the condition
specified in such notice must remain uncorrected for thirty (30) days after
receipt of such notice by the Board; and (D) the date of Employee’s termination
of employment must occur within the ninety (90)-day period after the initial
existence of the condition specified in such notice, in which case, if Good
Reason is found to exist and Employee otherwise complies with Section 6(g),
Employee will be entitled to receive the severance benefits provided in Section
6(g).

 

(d)Death or Disability. Upon the death or Disability (as defined below) of
Employee, Employee’s employment with Company shall terminate and the Company
shall have no further obligation to Employee, or Employee’s successor(s) in
interest; provided that the Company shall pay to Employee or the estate of
Employee the amounts set forth in Section 6(h), plus any Annual Bonus or
Outperformance Bonus provided for in Section 3(b). For purposes of this
Agreement, “Disability” shall mean that Employee is unable to perform the
essential functions of Employee’s position, with reasonable accommodation, due
to an illness or physical or mental impairment or other incapacity which
continues for a period in excess of twenty (20) consecutive weeks. The
determination of Disability will be made by a physician selected by Employee and
acceptable to the Company or its insurers, with such agreement to the
acceptability not to be unreasonably withheld.





4

--------------------------------------------------------------------------------

 

 

(e)Employee’s Right to Terminate for Convenience. Employee shall have the right
to terminate Employee’s employment with the Company for convenience at any time
and for any reason, or no reason at all, upon thirty (30) days advance written
notice to the Company.

 

(f)Termination upon Non-Renewal of the Agreement. Except as otherwise mutually
agreed between the Company and Employee, if the Company or Employee provides the
other party with a written notice of non-renewal of this Agreement in accordance
with Section 4, Employee’s employment with Company shall automatically terminate
upon the expiration of the then-applicable Initial Term or Renewal Term, as
applicable.

 

(g)Effect of Termination for Convenience or Good Reason Resignation. If Employee
incurs a Separation from Service (as defined below) due to Employee’s employment
terminating pursuant to Sections 6(b) or 6(c) (regarding termination for
convenience and resignation for Good Reason) above and Employee: (x) executes
within forty-five (45) days following the date of Employee’s Separation from
Service, and does not revoke, a release of all claims in a form satisfactory to
the Company, which such form will be promptly provided by Company to Employee on
or before his Separation from Service substantially in the form of release
contained at Exhibit A (the “Release”); and (y) abides by Employee’s continuing
obligations hereunder, including, without limitation, the provisions of Sections
8 and 9 hereof (regarding confidentiality and non-competition), then Employee
shall be entitled to the following, in addition to the amounts described in
Section 6(h), and any Annual Bonus or Outperformance Bonus provided for in
Section 3(b):

 

(i)Severance Pay. The Company shall make severance payments to Employee in an
aggregate amount equal to one times Employee’s Base Salary as in effect as of
the date of Employee’s termination of employment (or Base Salary for any
preceding year in the Employment Period, if greater) (the “Severance
Payment”). If payable, the Severance Payment will be made, as applicable, in
equal semi-monthly installments over the one (l)-year period following the date
of Employee’s Separation from Service (the “Severance Period”), in accordance
with the Company’s regular payroll practices, provided that any such installment
payments that would otherwise be paid prior to the Company’s first regular
payroll date that occurs on or after the sixtieth (60th) day following the date
of Employee’s Separation from Service (the “First Pay Date”) shall be paid on
the First Pay Date. Notwithstanding the foregoing, in the event of Employee’s
death during the Severance Period, all remaining Severance Payments due him
shall be paid in a lump sum within thirty (30) days of Employee’s death.
Likewise, notwithstanding the other provisions of this Section 6(g)(i), in the
event of a termination for convenience by the Company or termination by Employee
for Good Reason within two (2) years following the occurrence of a “change in
control event” within the meaning of Treasury Regulation Section 1.409A-3(i)(5),
the Severance Payment shall be paid in a lump sum within thirty (30) days of the
date of Employee’s Separation from Service.

 

(ii)Continued Health Insurance Benefits. For a period of twenty-four (24) months
following Employee’s Separation from Service (which period of twenty-four (24)
months shall include and run concurrently with any so-called COBRA continuation
period applicable to Employee and/or his eligible dependents under Section 4980B
of the Code, and may be subject to Employee and/or his eligible dependents
electing such continuation coverage), provided, however, that (A) during the
first twelve (12) months of such coverage, the Company shall continue to provide
health insurance benefits to Employee and any eligible dependents at the
Company’s expense (other than Employee’s monthly cost-sharing contribution under
the Company’s group



5

--------------------------------------------------------------------------------

 

health plan, as in effect on the date of Employee’s Separation from Service),
and (B) during the remaining twelve (12) months of such coverage, the Company
shall continue to provide health insurance benefits to Employee and any eligible
dependents at Employee’s expense. Notwithstanding the previous sentence, if the
Company determines in its sole discretion that it cannot provide the foregoing
benefit without potentially violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act and any applicable
non-discrimination requirement thereunder or otherwise), the Company shall in
lieu thereof provide to Employee a taxable monthly payment in an amount equal to
the monthly COBRA premium that Employee would be required to pay to continue his
and his covered dependents’ group health coverage in effect on the Date of
Termination for the twelve (12) month period following the date of Employee’s
Separation from Service (which amount shall be based on the premium for the
first month of COBRA coverage), less the amount of Employee’s monthly
cost-sharing contribution under the Company’s group health plan, as in effect on
the date of Employee’s Separation from Service at employee rates in effect
thereunder as of the Separation from Service.

 

(h)Effect of Termination. Subject to Section 24 hereof (regarding section 409A
compliance), upon the termination of Employee’s employment for any reason, all
earned, unpaid Base Salary and all accrued, unused Paid Time Off shall be paid
to Employee within thirty (30) days of the date of Employee’s termination of
employment, or earlier if required by law. With the exception of any payments to
which Employee may be entitled pursuant to Section 5(a)(regarding business
expenses) and Section 6(g) (regarding severance benefits), the Company shall
have no further obligation under this Agreement to make any payments to
Employee.

 

7.Conflicts of Interest. Employee agrees that Employee shall promptly disclose
to the Board any conflict of interest involving Employee upon Employee becoming
aware of such conflict.

 

8.Confidentiality. Employee acknowledges and agrees that, in the course of
Employee’s employment with the Company and the performance of Employee’s duties
on behalf of the Company Group hereunder, Employee will be provided with, and
have access to, valuable Confidential Information (as defined below) of the
Company Group and in exchange for other valuable consideration provided
hereunder, Employee agrees to comply with this Section 8 and Section 9.

 

(a)Employee covenants and agrees, both during the term of the Employment Period
and thereafter that, except as expressly permitted by this Agreement or by
directive of the Board, Employee shall not disclose any Confidential Information
to any person or entity and shall not use any Confidential Information except
for the benefit of the Company Group. Employee shall take all reasonable
precautions to protect the physical security of all documents and other material
containing Confidential Information (regardless of the medium on which the
Confidential Information is stored). This covenant shall apply to all
Confidential Information, whether now known or later to become known to Employee
during the Employment Period.

 

(b)Notwithstanding Section 8(a), Employee may make the following disclosures and
uses of Confidential Information:

 

(i)disclosures to other employees of the Company Group in connection with the
faithful performance of duties for the Company Group;

 

(ii)disclosures to customers and suppliers when, in the reasonable and good
faith belief of Employee, such disclosure is in connection with Employee’s
performance of services under this Agreement and is in the best interests of the
Company Group;





6

--------------------------------------------------------------------------------

 

 

(iii)disclosures and uses that are approved by the Board;

 

(iv)disclosures to a person or entity that has been retained by the Company
Group to provide services to the Company Group, and has agreed in writing to
abide by the terms of a confidentiality agreement;

 

(v)disclosures for the purpose of complying with any applicable laws or
regulatory requirements;

 

(vi)disclosures to Employee’s legal, tax or financial advisors for the purpose
of assisting such advisors in providing advice to Employee, provided,
however, that such advisors agree to maintain the confidentiality of such
disclosures; or

 

(vii)disclosures that Employee is legally compelled to make by deposition,
interrogatory, request for documents, subpoena, civil investigative demand,
order of a court of competent jurisdiction, or similar process, or otherwise by
law; provided, however, that, prior to any such disclosure, Employee shall, to
the extent legally permissible:

 

(A)provide the Board with prompt notice of such requirements so that the Board
may seek a protective order or other appropriate remedy or waive compliance with
the terms of this Section;

 

(B)consult with the Board on the advisability of taking steps to resist or
narrow such disclosure; and

 

(C)cooperate with the Board (at the Company’s cost and expense) in any attempt
the Board may make to obtain a protective order or other appropriate remedy or
assurance that confidential treatment will be afforded the Confidential
Information; and in the event such protective order or other remedy is not
obtained, Employee agrees (1) to furnish only that portion of the Confidential
Information that is legally required to be furnished, as advised by counsel to
Employee, and (2) to exercise (at the Company’s reasonable cost and expense) all
reasonable efforts to obtain assurance that confidential treatment will be
accorded such Confidential Information.

 

(c)Upon the expiration of the Employment Period and at any other time upon
request of the Company, Employee shall surrender and deliver to the Company all
documents (including without limitation electronically stored information) and
other material of any nature containing or pertaining to all Confidential
Information in Employee’s possession and shall not retain any such document or
other material. Within ten (10) days of any such request, Employee shall certify
to the Company in writing that all such materials have been returned to the
Company.

 

(d)All non-public information, designs, ideas, concepts, improvements, product
developments, discoveries and inventions, whether patentable or not, that are
conceived, made, developed or acquired by Employee, individually or in
conjunction with others, during the Employment Period (whether during business
hours or otherwise and whether on the Company’s premises or otherwise) that
relate to the Company Group’s businesses or properties, products or services
(including, without limitation, all such information relating to corporate
opportunities, business plans, strategies for developing business and market
share, research, financial and sales data, pricing terms, evaluations, opinions,
interpretations, acquisition prospects, the identity of customers or their
requirements, the identity of key contacts within customers’ organizations or
within the organization of acquisition prospects, or marketing and



7

--------------------------------------------------------------------------------

 

merchandising techniques, prospective names and marks) is defined as
“Confidential Information.” Moreover, all documents, videotapes, written
presentations, brochures, drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, e-mail,
voice mail, electronic databases, maps, drawings, architectural renditions,
models and all other writings or materials of any type including or embodying
any of such information, ideas, concepts, improvements, discoveries, inventions
and other similar forms of expression are and shall be the sole and exclusive
property of the Company Group and be subject to the same restrictions on
disclosure applicable to all Confidential Information pursuant to this
Agreement.

 

9.Non-Competition.

 

(a)The Company shall provide Employee access to the Confidential Information for
use only during the Employment Period, and Employee acknowledges and agrees that
the Company Group will be entrusting Employee, in Employee’s unique and special
capacity, with developing the goodwill of the Company Group, and in
consideration thereof and in consideration of the access to Confidential
Information, has voluntarily agreed to the covenants set forth in this Section.
Employee further agrees and acknowledges that the limitations and restrictions
set forth herein, including but not limited to geographical and temporal
restrictions on certain competitive activities, are reasonable and not
oppressive and are material and substantial parts of this Agreement intended and
necessary to prevent unfair competition and to protect the Company Group’s
Confidential Information and substantial and legitimate business interests and
goodwill.

 

(b)During the Employment Period and for a period of two (2) years (the
“Restricted Period”) following the termination of the Employment Period for any
reason, Employee shall not, for whatever reason and with or without cause,
either individually or in partnership or jointly or in conjunction with any
other Person or Persons as principal, agent, employee, shareholder (other than
holding equity interests listed on a United States stock exchange or automated
quotation system that do not exceed five percent (5%) of the outstanding shares
so listed), owner, investor, partner or in any other manner whatsoever, directly
or indirectly, engage in or compete with the Business anywhere in the world.

 

(c)During the Restricted Period, Employee shall not (A) knowingly induce or
attempt to induce any other Person known to Employee to be a customer of the
Company or its affiliates (each, a “Customer”) to cease doing any business with
the Company or its affiliates anywhere in the world or (B) solicit business
involving the Business from, or provide services related to the Business to, any
Customer.

 

(d)During the Restricted Period, Employee shall not solicit the employment of
any individual who is an employee of the Company or its affiliates, except that
Employee shall not be precluded from soliciting the employment of, or hiring,
any such individual (i) whose employment with the Company or one of its
affiliates has been terminated before entering into employment discussions with
such Seller, (ii) who initiates discussions with Employee regarding employment
opportunities with Employee or (iii) responds to a general advertisement or
other similarly broad form of solicitation for employees.

 

(e)For purposes of this Section 9, the following terms shall have the following
meanings:

 

(i)“Business”  shall mean the business of providing natural gas compression
services through the deployment and maintenance of on-site compressor packages
and any other line of business in which the Company Group is engaged at the time
of termination or has taken substantial steps to enter during the Employment
Period and is actively pursuing at the time of termination.





8

--------------------------------------------------------------------------------

 

 

(ii)“Person” means any individual, corporation, partnership, limited liability
company, association, trust, incorporated organization, other entity or group
(as defined in Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended).

 

(f)Because of the difficulty of measuring economic losses to the Company Group
as a result of a breach of the foregoing covenants, and because of the immediate
and irreparable damage that could be caused to the Company Group for which it
would have no other adequate remedy, Employee agrees that the foregoing covenant
may be enforced by the Company, in the event of breach by Employee, by
injunctions and restraining orders and that such enforcement shall not be the
Company’s exclusive remedy for a breach but instead shall be in addition to all
other rights and remedies available to the Company.

 

(g)The covenants in this Section 9 are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant. Moreover, in the event any arbitrator or court of competent
jurisdiction shall determine that the scope, time or territorial restrictions
set forth are unreasonable, then it is the intention of the parties that such
restrictions be enforced to the fullest extent which the panel or court deems
reasonable, and this Agreement shall thereby be reformed.

 

(h)All of the covenants in this Section 9 shall be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of Employee against the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of such covenants.

 

10.Ownership of Intellectual Property. Employee agrees that the Company shall
own, and Employee agrees to assign and does hereby assign, all right, title and
interest (including but not limited to patent rights, copyrights, trade secret
rights, mask work rights, trademark rights, and all other intellectual and
industrial property rights of any sort throughout the world) relating to any and
all inventions (whether or not patentable), works of authorship, mask works,
designs, ideas and information authored, created, contributed to, made or
conceived or reduced to practice, in whole or in part, by Employee during the
Employment Period which either (a) relate, at the time of conception, reduction
to practice, creation, derivation or development, to the Company Group’s
businesses or actual or anticipated research or development, or (b) were
developed on any amount of the Company’s time or with the use of any of the
Company Group’s equipment, supplies, facilities or trade secret information (all
of the foregoing collectively referred to herein as “Company Intellectual
Property”), and Employee will promptly disclose all Company Intellectual
Property to the Company. All of Employee’s works of authorship and associated
copyrights created during the Employment Period and in the scope of Employee’s
employment shall be deemed to be “works made for hire” within the meaning of the
Copyright Act. Employee agrees to perform, during and after the Employment
Period, all reasonable acts deemed necessary by the Company Group to assist the
Company, at the Company’s expense, in obtaining and enforcing its rights
throughout the world in the Company Intellectual Property. Such acts may
include, but are not limited to, execution of documents and assistance or
cooperation (i) in the filing, prosecution, registration, and memorialization of
assignment of any applicable patents, copyrights, mask work, or other
applications, (ii) in the enforcement of any applicable patents, copyrights,
mask work, moral rights, trade secrets, or other proprietary rights, and (iii)
in other legal proceedings related to the Company Intellectual Property.

 

11.Arbitration.

 

(a)Subject to Section 11(b), any dispute, controversy or claim between Employee
and the Company arising out of or relating to this Agreement or Employee’s
employment with the Company will be finally settled by arbitration in Austin,
Texas before, and in accordance with the rules for the resolution of employment
disputes then in effect of, the American Arbitration Association (“AAA”). The
arbitration award shall be final and binding on both parties.

 





9

--------------------------------------------------------------------------------

 

(b)Any arbitration conducted under this Section 11 shall be heard by a single
arbitrator (the “Arbitrator”) selected in accordance with the then-applicable
rules of the AAA. The Arbitrator shall expeditiously (and, if possible, within
90 days after the selection of the Arbitrator) hear and decide all matters
concerning the dispute. Except as expressly provided to the contrary in this
Agreement, the Arbitrator shall have the power to (i) gather such materials,
information, testimony and evidence as he or she deems relevant to the dispute
before him or her (and each party will provide such materials, information,
testimony and evidence requested by the Arbitrator, except to the extent any
information so requested is subject to an attorney-client or other privilege
and, if the information so requested is proprietary or subject to a third party
confidentiality restriction, the arbitrator shall enter an order providing that
such material will be subject to a confidentiality agreement), and (ii) grant
injunctive relief and enforce specific performance. The decision of the
Arbitrator shall be rendered in writing, be final, non-appealable and binding
upon the disputing parties and the parties agree that judgment upon the award
may be entered by any court of competent jurisdiction; provided that the parties
agree that the Arbitrator and any court enforcing the award of the Arbitrator
shall not have the right or authority to award punitive or exemplary damages to
any disputing party.

 

(c)Each side shall share equally the cost of the arbitration and bear its own
costs and attorneys fees incurred in connection with any arbitration, unless the
Arbitrator determines that compelling reasons exist for allocating all or a
portion of such costs and fees to the other side.

 

(d)Notwithstanding Section 11(a), an application for emergency or temporary
injunctive relief by either party shall not be subject to arbitration under this
Section; provided, however, that the remainder of any such dispute (beyond the
application for emergency or temporary injunctive relief) shall be subject to
arbitration under this Section.

 

(e)By entering into this Agreement and entering into the arbitration provisions
of this Section 11, THE PARTIES EXPRESSLY ACKNOWLEDGE AND AGREE THAT THEY ARE
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVING THEIR RIGHTS TO A JURY TRIAL.

 

(f)Nothing in this Section 11 shall prohibit a party to this Agreement from (i)
instituting litigation to enforce any arbitration award, or (ii) joining another
party to this Agreement in a litigation initiated by a person or entity which is
not a party to this Agreement.

 

12.Defense of Claims. Employee agrees that, during the Employment Period and
thereafter, upon request from the Company, Employee will reasonably cooperate
with the Company Group in the defense of any claims or actions that may be made
by or against the Company Group that relate to Employee’s actual or prior areas
of responsibility, except if Employee’s reasonable interests are adverse to the
Company or its Affiliate(s), as applicable, in such claim or action. The Company
agrees to pay or reimburse Employee for all of Employee’s reasonable travel and
other direct expenses incurred, or to be reasonably incurred, to comply with
Employee’s obligations under this Section, provided Employee provides reasonable
documentation of same and obtains the Company’s prior approval for incurring
such expenses. After the expiration of one year following the date of Employee’s
Separation from Service, the Company will compensate Employee for the time
Employee spends on reasonable cooperation and assistance at the Company’s
request at a rate per hour calculated by dividing his annualized Base Salary at
the end of the Employment Period by two thousand eighty (2080).

 

13.Withholdings; Deductions. The Company may withhold and deduct from any
payments made or to be made pursuant to this Agreement (a) all federal, state,
local and other taxes or other amounts as may be required pursuant to any law or
governmental regulation or ruling and (b) any deductions consented to in writing
by Employee.

 

14.Title and Headings; Construction. Titles and headings to Sections hereof are
for the purpose of reference only and shall in no way limit, define or otherwise
affect the provisions hereof. Any and all Exhibits or



10

--------------------------------------------------------------------------------

 

Attachments referred to in this Agreement are, by such reference, incorporated
herein and made a part hereof for all purposes. The words “herein”, “hereof,
“hereunder” and other compounds of the word “here” shall refer to the entire
Agreement and not to any particular provision hereof.

 

15.Applicable Law; Submission to Jurisdiction. This Agreement shall in all
respects be construed according to the laws of the State of Texas. With respect
to any claim or dispute related to or arising under this Agreement, the parties
hereby consent to the arbitration provisions of Section 11 above and recognize
and agree that should any resort to a court be necessary and permitted under
this Agreement, then they consent to the exclusive jurisdiction, forum and venue
of the state and federal courts located in Austin, Texas.

 

16.Entire Agreement and Amendment. This Agreement, including the Operating
Agreement, the terms of which are incorporated herein by reference, contains the
entire agreement of the parties with respect to the matters covered herein;
moreover, this Agreement supersedes all prior and contemporaneous agreements and
understandings, oral or written, between the parties hereto concerning the
subject matter hereof; provided, however, that, notwithstanding anything to the
contrary in the Operating Agreement, the definitions of “Cause” and “Good
Reason” in this Agreement shall apply in lieu of those same defined terms in the
Operating Agreement when and to the extent those defined terms are applicable to
Employee under the Operating Agreement. This Agreement may be amended only by a
written instrument executed by both parties hereto.

 

17.Waiver of Breach. Any waiver of this Agreement must be executed by the party
to be bound by such waiver. No waiver by either party hereto of a breach of any
provision of this Agreement by the other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party or any similar or dissimilar provision or condition at the same or any
subsequent time. The failure of either party hereto to take any action by reason
of any breach will not deprive such party of the right to take action at any
time while such breach continues.

 

18.Assignment. This Agreement is personal to Employee, and neither
this Agreement nor any rights or obligations hereunder shall be assignable or
otherwise transferred by Employee. The Company may assign this Agreement to any
member of the Company Group and to any successor (whether by merger, purchase or
otherwise) to all or substantially all of the equity, assets or businesses of
the Company, if such successor expressly agrees to assume the obligations of the
Company hereunder.

 

19.Affiliates. For purposes of this Agreement, the term “Affiliates”  means any
person or entity Controlling, Controlled by or Under Common Control with such
person or entity, but with respect to the Company, specifically does not mean
Riverstone, the entities Controlling it, and its investment funds, partners of
its investment funds, and its portfolio companies other than the Company and its
subsidiaries. The term “Control,” including the correlative terms “Controlling”
“Controlled by,” and “Under Common Control with” means possession, directly or
indirectly, of the power to direct or cause the direction of management or
policies (whether through ownership of securities or any Company or other
ownership interest, by contract or otherwise) of a person or entity. For the
purposes of the preceding sentence, Control shall be deemed to exist when a
person or entity possesses, directly or indirectly, through one or more
intermediaries (a) in the case of a corporation more than fifty percent (50%) of
the outstanding voting securities thereof; (b) in the case of a limited
liability company, partnership or joint venture, the right to more than fifty
percent (50%) of the distributions therefrom (including liquidating
distributions); or (c) in the case of any other person or entity, more than
fifty percent (50%) of the economic or beneficial interest therein.

 

20.Notices. Notices provided for in this Agreement shall be in writing and shall
be deemed to have been duly received (a) when delivered in person or sent by
facsimile transmission, (b) on the first business day after such notice is sent
by air express overnight courier service, or (c) on the third business day
following deposit in the United States mail, registered or certified mail,
return receipt requested, postage prepaid and addressed, to the following
address, as applicable:

 





11

--------------------------------------------------------------------------------

 

(1)If to the Company, addressed to:

 

USA Compression Partners, LLC
100 Congress Avenue, Suite 450
Austin, TX 78701
Attn: Eric D. Long
Facsimile: (512)473-2616

 

and a copy to:

 

R/C IV USACP Holdings, L.P.
c/o Riverstone Holdings, LLC
712 Fifth Avenue, 51st Floor
New York, NY 10019
Attn: Andrew W. Ward
Facsimile: 212-993-0077

 

and a copy to:

 

Latham & Watkins LLP
555 Eleventh Street, NW
Suite 1000
Washington, DC 20004
Attn: David T. Della Rocca
Facsimile: (202) 637-2201

 

(2)If to Employee, addressed to:

 

J. Gregory Holloway
207 Explorer
Lakeway, Texas 78734

 

21.Counterparts. This Agreement may be executed in any number of counterparts,
including by electronic mail or facsimile, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute one and the same instrument. Each counterpart may consist of a copy
hereof containing multiple signature pages, each signed by one party, but
together signed by both parties hereto.

 

22.Deemed Resignations. Unless otherwise agreed to in writing by the Company and
Employee prior to the termination of Employee’s employment, any termination of
Employee’s employment shall constitute: (i) an automatic resignation of Employee
as an officer of the Company and each member of the Company Group, as
applicable, and (ii) an automatic resignation of Employee from the Board (if
applicable), from the board of directors or managers of any member of the
Company Group (if applicable) and from the board of directors or managers or any
similar governing body of any corporation, limited liability entity or other
entity in which the Company or any Affiliate holds an equity interest and with
respect to which board or similar governing body Employee serves as the
Company’s or such Affiliate’s designee or other representative (if applicable).

 

23.Key Person Insurance. At any time during the Employment Period, the Company
shall have the right to insure the life of Employee for the Company’s sole
benefit. The Company shall have the right to determine the amount of insurance
and the type of policy. Employee shall cooperate with the Company in obtaining
such insurance by submitting to physical examinations, by supplying all
information reasonably required by any insurance carrier and by executing all
necessary documents reasonably required by any insurance carrier. Employee shall
incur no financial obligation by executing any required document, and shall have
no interest in any such policy.

 





12

--------------------------------------------------------------------------------

 

24.Compliance with Section 409A.

 

(a)The severance pay and benefits provided under this Agreement are intended to
be exempt from or comply with Section 409A of the Internal Revenue Code (the
“Code”), and any ambiguous provision shall be construed in a manner consistent
with such intent. For purposes of this Agreement, a “Separation from Service”
shall mean Employee’s “separation from service” as such term is defined in
Treasury Regulation Section 1.409A-1(h) or any successor regulation. Each
separate severance payment and each severance installment payment shall be
treated as a separate payment under this Agreement for all purposes. To the
extent that Employee is a “specified employee” within the meaning of Section
1.409A-1(i)(1) of the Department of Treasury Regulations, any amounts that would
otherwise be payable by reason of such separation from service and are not
otherwise exempt from the provisions of Section 409A of the Code will delayed
for a period of six (6) months from the date of such Separation from Service, in
which case the payments that would otherwise have been paid during such six (6)
month period shall be paid in a lump sum on the first day of the seventh (7th)
month after the date of the Separation from Service and the remainder of such
payments, if any, will be made pursuant to their terms.

 

(b)Notwithstanding anything to the contrary in this Agreement, in-kind benefits
and reimbursements provided under this Agreement during any calendar year shall
not affect in-kind benefits or reimbursements to be provided in any other
calendar year, other than an arrangement providing for the reimbursement of
medical expenses referred to in Section 105(b) of the Code, and are not subject
to liquidation or exchange for another benefit. Notwithstanding anything to the
contrary in this Agreement, reimbursement requests must be timely submitted by
Employee and, if timely submitted, reimbursement payments shall be promptly made
to Employee following such submission, but in no event later than December 31st
of the calendar year following the calendar year in which the expense was
incurred. In no event shall Employee be entitled to any reimbursement payments
after December 31st of the calendar year following the calendar year in which
the expense was incurred. This paragraph shall only apply to in-kind benefits
and reimbursements that would result in taxable compensation income to Employee.

 

(c)If any amount payable hereunder would be subject to additional taxes and
interest under Section 409A of the Code because the timing of such payment is
not delayed as provided in Section 409A(a)(2)(B) of the Code, then the payment
of such amount shall be delayed and paid, without interest, in a lump sum on the
earliest of: (i) Employee’s death, (ii) the date that is six (6) months after
the date of Employee’s Separation from Service with the Company (or if such
payment date does not fall on a business day of Company, the next following
business day of the Company), or (iii)such earlier date upon which such payment
can be paid under Section 409A of the Code without being subject to such
additional taxes and interest.

 

[Signature page follows]

 

13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF,  Employee and the Company each have caused this Agreement to
be executed in its name and on its behalf, as of the Effective Date.

 

EMPLOYEE:

 

/s/ J. Gregory Holloway

J. Gregory Holloway

 

USA COMPRESSION PARTNERS, LLC

 

By:/s/ Eric D. Long

Eric D. Long

President and Chief Executive Officer

 

 

SIGNATURE PAGE TO EMPLOYMENT AGREEMENT

--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF RELEASE AGREEMENT

 

RELEASE AGREEMENT

 

This Release Agreement (this “Agreement”) constitutes the release referred to in
that certain Employment Agreement (the “Employment Agreement”) dated as of 20 ,
by and among (“Employee”) and USA Compression Partners, LLC (the “Company”).

 

(a)For good and valuable consideration, including the Company’s provision of a
severance payment to Employee in accordance with Section 6(f) of the Employment
Agreement, Employee hereby releases, discharges and forever acquits each member
of the Company Group and their respective Affiliates (each as defined in the
Employment Agreement, provided, however, that for purposes of this Agreement,
“Affiliates” shall expressly include Riverstone, the entities Controlling it,
and its investment funds, partners of its investment funds, and its and their
portfolio companies other than the Company) and subsidiaries and the past,
present and future stockholders, members, partners, directors, managers,
employees, agents, attorneys, heirs, representatives, successors and assigns of
the foregoing, in their personal and representative capacities (collectively,
the “Company Parties”), from liability for, and hereby waives, any and all
claims, damages, or causes of action of any kind related to Employee’s
employment with any Company Party, the termination of such employment, and any
other acts or omissions related to any matter on or prior to the date of the
execution of this Agreement including without limitation any alleged violation
through the date of this Agreement of: (i) the Age Discrimination in Employment
Act of 1967, as amended; (ii) Title VII of the Civil Rights Act of 1964, as
amended; (iii) the Civil Rights Act of 1991; (iv) Section 1981 through 1988 of
Title 42 of the United States Code, as amended; (v) Employee Retirement Income
Security Act of 1974, as amended; (vi) the Immigration Reform Control Act, as
amended; (vii) the Americans with Disabilities Act of 1990, as amended; (viii)
the National Labor Relations Act, as amended; (ix) the Occupational Safety and
Health Act, as amended; (x) the Family and Medical Leave Act of 1993; (xi) any
state anti-discrimination law; (xii) any state wage and hour law; (xiii) any
other local, state or federal law, regulation or ordinance; (xiv) any public
policy, contract, tort, or common law claim; (xv) any allegation for costs,
fees, or other expenses including attorneys’ fees incurred in these matters;
(xvi) any and all rights, benefits or claims Employee may have under any
employment contract, incentive compensation plan or stock option plan with any
Company Party or to any ownership interest in any Company Party except as
expressly provided in the Employment Agreement and any stock option or other
equity compensation agreement between Employee and the Company or USA
Compression Holdings, LLC and (xvii) any claim for compensation or benefits of
any kind not expressly set forth in the Employment Agreement or any such stock
option or other equity compensation agreement (collectively, the “Released
Claims”). In no event shall the Released Claims include (a) any claim which
arises after the date of this Agreement, (b) any claim to vested benefits under
an employee benefit plan, (c) any claims for contractual payments under the
Employment Agreement, or (d) any claims under the Operating Agreement of the
Company. This Agreement is not intended to indicate that any such claims exist
or that, if they do exist, they are meritorious. Rather, Employee is simply
agreeing that, in exchange for the consideration recited in the first sentence
of this paragraph, any and all potential claims of this nature that Employee may
have against the Company Parties, regardless of whether they actually exist, are
expressly settled, compromised and waived. By signing this Agreement, Employee
is bound by it. Anyone who succeeds to Employee’s rights and responsibilities,
such as heirs or the executor of Employee’s estate, is also bound by this
Agreement. This release also applies to any claims brought by any person or
agency or class action under which Employee may have a right or benefit.
Notwithstanding the release of liability contained herein, nothing in this
Agreement prevents Employee from filing any non-legally waivable claim
(including a challenge to the validity of this Agreement) with the Equal
Employment Opportunity Commission (“EEOC”) or comparable state or local agency
or participating in any investigation or proceeding conducted by the EEOC or
comparable state or local agency; however, Employee understands and agrees that
Employee is waiving any and all rights to recover any monetary or personal
relief or recovery as a result of such EEOC or comparable state or local agency
proceeding or subsequent legal actions. THIS RELEASE INCLUDES MATTERS
ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR
OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE COMPANY PARTIES.

 





 

--------------------------------------------------------------------------------

 

(b)Employee agrees not to bring or join any lawsuit against any of the Company
Parties in any court relating to any of the Released Claims. Employee represents
that Employee has not brought or joined any lawsuit or filed any charge or claim
against any of the Company Parties in any court or before any government agency
and has made no assignment of any rights Employee has asserted or may have
against any of the Company Parties to any person or entity, in each case, with
respect to any Released Claims.

 

(c)By executing and delivering this Agreement, Employee acknowledges that:

 

(i)He has carefully read this Agreement;

 

(ii)He has had at least [twenty-one (21)] [forty-five (45)] days to consider
this Agreement before the execution and delivery hereof to the Company [Add if
45 days applies: , and he acknowledges that attached to this Agreement are (1) a
list of the positions and ages of those employees selected for termination (or
participation in the exit incentive or other employment termination program);
(2) a list of the ages of those employees not selected for termination (or
participation in such program); and (3) information about the unit affected by
the employment termination program of which his termination was a part,
including any eligibility factors for such program and any time limits
applicable to such program];

 

(iii)He has been and hereby is advised in writing that he may, at his option,
discuss this Agreement with an attorney of his choice and that he has had
adequate opportunity to do so;

 

(iv)He fully understands the final and binding effect of this Agreement; the
only promises made to him to sign this Agreement are those stated in the
Employment Agreement and herein; and he is signing this Agreement voluntarily
and of his own free will, and that he understands and agrees to each of the
terms of this Agreement; and

 

(v)With the exception of any sums that he may be owed pursuant to Section
6(f)(i) of the Employment Agreement, he has been paid all wages and other
compensation to which he is entitled under the Agreement and received all leaves
(paid and unpaid) to which he was entitled during the Employment Period (as
defined in the Employment Agreement).

 

Notwithstanding the initial effectiveness of this Agreement, Employee may revoke
the delivery (and therefore the effectiveness) of this Agreement within the
seven-day period beginning on the date Employee delivers this Agreement to the
Company (such seven day period being referred to herein as the “Release
Revocation Period”). To be effective, such revocation must be in writing signed
by Employee and must be delivered to [name, address] before 11:59 p.m., Austin,
Texas time, on the last day of the Release Revocation Period. If an effective
revocation is delivered in the foregoing manner and timeframe, this Agreement
shall be of no force or effect and shall be null and void ab initio. No
consideration shall be paid if this Agreement is revoked by Employee in the
foregoing manner.

 

Executed on this           day of             ,              .

 

 

[Employee Name]

 



EXHIBIT A

Page 2

--------------------------------------------------------------------------------